                                                                                        NOV 26 2019
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

UNITED STATES OF AMERICA,                      )       Case No. 4:97cr70070-001
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
BOBBY JUNIOR VENABLE,                          )       By: Hon. Jackson L. Kiser
                                               )           Senior United States District Judge
               Defendant.                      )


       On January 30, 1998, following his guilty plea, Defendant was sentenced to 110 months

imprisonment with four years of supervised release to follow. On March 19, 2008, pursuant to

Amendment 9/706 of the United States Sentencing Guidelines, I reduced Defendant’s sentence

to “96 months OR time served, whichever is longer”; his term of supervised release was

unchanged. [ECF No. 22.] Because Defendant had served more than 96 months, his sentence was

reduced to time served, and he was released on March 28, 2008. (See Mot. to Reduce Sent. ¶ 5,

Feb. 1, 2019 [ECF No. 44].)

       On March 29, 2010, while on supervised release, Defendant was arrested for possession

with intent to distribute oxycodone, which violated the terms of his supervised release. Finding a

violation of the conditions of supervised release,1 I revoked Defendant’s supervised release and

sentenced him 15 months imprisonment, to run consecutively to any sentence in the state court.

[ECF No. 42.] Following completion of his state sentence, Defendant began serving his federal

sentence; he is currently in custody on that charge with a projected release date of December 15,



1
  One of the mandatory conditions of supervised release is: “While on supervised release, the defendant
shall not commit another federal, state, or local crime. The defendant shall not illegally possess a
controlled substance.” Standard Condition #7 reads: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or any
paraphernalia related to any controlled substances, except as prescribed by a physician.” (Supervised
Release Violation Report, May 15, 2014 [ECF No. 41].)
2019. (See Renewed Motion to Reduce Sentence Pursuant to the First Step Act of 2018

Following Remand ¶ 4, Nov. 21, 2019 [ECF No. 55].)

       On February 1, 2019, Defendant filed a Motion for Reduction of Sentence under the First

Step Act of 2018. [ECF No. 44.] I denied that motion, stating that, because Defendant had

“finished his term of incarceration and is currently in custody following revocation of his

supervised released,” no reduction was authorized. [ECF No. 48.] Accordingly, I never reached

the merits of Defendant’s argument in favor of a reduction. In a published opinion issued on

November 20, the Fourth Circuit Court of Appeals held that my determination that the First Step

Act did not authorize a reduction in this case was in error, and remanded the case for

determination on the merits of Defendant’s request in the first instance. United States v. Venable,

No. 19-6280, slip op. at 1 (4th Cir. Nov. 20, 2019).

       In his original motion, Defendant sought a reduction for the purpose of crediting his

“overserved time against any time imposed in consequence of a violation of the terms of

supervised release that were imposed following his conviction . . . .” (Mot. to Reduce Sent. ¶ 9.)

“The net effect, then, of resentencing Mr. Venable to a new sentence . . . would be to shorten his

revocation sentence to time served.” (Id. ¶ 10.) Following the Fourth Circuit’s remand,

Defendant filed a renewed motion, seeking a sentence of time served and apparently abandoning

any request to “bank” his time. [ECF No. 55.]

       Although Defendant has now modified his request, it will still be denied. It has long been

the court’s policy—as evidenced by Defendant’s original sentence reduction—to avoid

permitting criminal defendants to “bank time” against any future supervised release violation as

a result of a change in their sentence or the Sentencing Guidelines. This is so because “banked

time” takes away the threat of punishment, which in many instances eviscerates the primary



                                                -2-
disincentive to criminal conduct. See 18 U.S.C. § 3583(c) (2019) (citing 18 U.S.C.

§ 3553(a)(2)(B) (2019)). To permit a criminal defendant to violate the terms of supervised

release without threat of further punishment hamstrings the court from fashioning a sentence that

“reflect[s] the seriousness of the offense, . . . promote[s] respect for the law, and . . . provide[s]

just punishment for the offense . . . .” Id. (citing 18 U.S.C. § 3553(a)(2)(A)). Accordingly,

although Defendant is not precluded under the First Step Act from a reduction in his sentence, I

exercise my discretion to deny his request. See First Step Act § 404(c), Pub. L. No. 115-391, 132

Stat. 5194, 5222 (Dec. 21, 2018) (“Nothing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.”); Venable, slip op. at 14 n.10 (“The parties do not

dispute that the district court would have the discretion to refuse a reduction once it considers

Venable’s motion on the merits.”).

       Because I would not have granted Defendant a reduced sentence on the merits of his

original motion, I see no basis to grant his motion as revised. Although he is eligible for a

reduction under the First Step Act, the sentence he is currently serving is for a violation of the

court’s conditions of supervised release. The First Step Act does nothing to change Congress’s

view regarding the seriousness of that offense, and I will not be reducing Defendant’s sentence

for violating the terms of his supervised release because Congress saw fit to decrease the

punishment for drug offenses.

       The clerk is directed to forward a copy of this Memorandum Opinion and accompanying

Order to all counsel of record.

       ENTERED this 26th day of November, 2019.



                                               s/Jackson L. Kiser
                                               SENIOR UNITED STATES DISTRICT JUDGE

                                                -3-
